Citation Nr: 1226285	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  05-41 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a depressive disorder. 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991 with prior unverified active service for 4 months and 22 days. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, granted entitlement to service connection for a depressive disorder with an initial 30 percent evaluation assigned, effective February 13, 2008, and denied entitlement to a TDIU. 

In September 2009 and February 2011, the Board remanded the case for further development. 


FINDINGS OF FACT

1.  The Veteran's depressive disorder has been manifested by symptoms of intermittent suicidal ideation, irritability, agitation, decreased concentration, memory problems, anxiety, sleep disturbance, problems with appetite, difficulty interacting with other people and isolative behavior.  These symptoms result in occupational and social impairment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas is not shown.   

2.  The Veteran is currently service connected for total knee replacement, left knee, rated 60 percent disabling; a depressive disorder, rated 50 percent disabling; right knee disability, rated 20 percent disabling; and bilateral plantar fasciitis, rated 10 percent disabling.   His combined disability rating is 90 percent. 

3.  The evidence does not show that the Veteran is unable to engage in substantially gainful employment solely as a result of his service connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for a 50 percent but no higher rating for depressive disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code (Code) 9411 (2011). 

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  The instant claim for increase for a depressive disorder arose from the initial grant of service connection.  For initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, VCAA notice pertaining to the Veteran's appeal of the initial rating assigned for depressive disorder was not required.
  
By way of VCAA notice letters sent to the Veteran in August 2006 and February 2008, the RO generally informed him of the evidence necessary to substantiate his claim for a TDIU and his and VA's responsibilities in claims development.  Also, he was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings and effective dates are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  After this notice was provided, the case claim was adjudicated by the August 2008 rating decision.  No further action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.   Pertinent medical evidence associated with the claims file consists of VA medical records, private medical records and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's depressive disorder has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Rating in excess of 30 percent for depressive disorder

The Veteran's depressive disorder is rated under diagnostic code 9434.  Pursuant to this code, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 
 
A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In a February 2008 statement, the Veteran indicated that his knee pain had resulted in such strong depression that it made him want to hurt himself and others.  

In a March 2008 statement, the Veteran indicated that he could not stand to be around other people and that he no longer wanted to participate in activities that he used to enjoy.  He indicated that he was hearing voices in his sleep and that he currently was not able to get along with anyone.  He reported that he wanted to kill himself and anyone around him.  

On March 2008 VA examination, the Veteran reported that he had knee pain all the time and this gave him some suicidal thoughts.  He thought about using a gun but had never actually attempted to hurt himself.  He also denied any recent suicidal ideations, plans or intent to harm himself.  He had been feeling depressed for several years but the depression had been worse within the last three to four years as he had not been working.  He reported that he felt sad all the time and felt useless and helpless.  He also got agitated and upset easily.  His appetite was poor and he did not eat that much but reported that he ate more when he was feeling depressed.  He denied any history of auditory or visual hallucinations or delusions.  The severity of his depression was described as moderate.  

The Veteran reported that he worked for 10 years at Wal-Mart unloading a truck and more recently he had worked for three years selling auto parts.  He quit working in 2005.  He indicated that at that point, he was losing three to four days a month of work because he did not want to be around people.  He felt like when he was not working he was depressed, easily agitated and did not want to deal with people.  He also had difficulty concentrating.

The Veteran also reported that he did not really like to socialize and preferred to be left alone.  He indicated that he felt sad and agitated and could not deal with people.  He had never been hospitalized for depression but had been on medication for the disorder since at least 2005.  Additionally, the Veteran indicated that he was going to be divorced.  He had ongoing conflict with his wife, as she would holler and yell at him regularly.  He also indicated that he had difficulty paying his bills and he was worried about his mother as she had a broken hip.  

The Veteran was currently living in a rented apartment and was separated from his wife.  He was capable of independent living but reported difficulty getting in and out of the tub.  He was able to feed and clothe himself and to cook and clean.  He would see a lady friend now and then.  He also liked to fish sometimes but had not been doing this for several months.  He denied any other recreational activities.   There was no impairment of thought processes or communication and no inappropriate behaviors were noted.  

Mental status examination was unremarkable aside from a subdued mood with congruent affect.  The pertinent diagnosis was depressive disorder, not otherwise specified.  The examiner commented that the Veteran's symptoms of depression were causing moderate social dysfunction and these symptoms were expected to cause moderate industrial dysfunction.  His GAF score of 55 reflected the severity of his depressive symptoms and the severity of industrial and social dysfunction.  He was considered able to manage his VA financial matters in his own best interest.  

A May 2008 mental health progress note shows that the Veteran was complaining of depression secondary to chronic knee problems.  He reported worsening depressive symptoms, some isolation and periods of irritability.  Mental status examination showed that mood was mildly depressed.  There was no suicidal or homicidal ideation.  The diagnosis was adjustment disorder with depressed mood.  A GAF score of 60 was assigned.  A June 2008 follow-up note shows that the Veteran reported an improved mood with consistent use of his CPAP machine for sleep apnea.   A June 2009 VA progress note showed similar findings.    

A December 2009 VA mental progress note shows that the Veteran reported fleeting suicidal thoughts.  He also stated that he had dreams of killing someone but denied homicidal ideation while awake.  A separate December 2009 VA psychiatric note shows that the Veteran reported a depressed and irritable mood with moderate anxiety and poor sleep.  He felt that his current medication regimen was not working as well as before.  Mental status examination was unremarkable.  The Veteran denied suicidal or homicidal thoughts.  A January 2010 psychiatric progress note shows similar findings.  In a January 2010 follow-up psychiatric note, the Veteran was noted to have severe insomnia and to have been started on quetiapine at bedtime.   

In a July 2008 statement, a former supervisor indicated that the Veteran started off doing good work for the company.  Over time, however, his work performance and how he treated customers deteriorated.  The supervisor met with the Veteran on three different occasions concerning these problems.  The Veteran reported to the supervisor that due to stress, he was no longer able to deal with people anymore.  Any little thing that someone would say would upset him.  Because the Veteran's performance had not improved, the supervisor was forced to let him go after their third meeting.  

On January 2010 private psychological evaluation done in conjunction with the Veteran's claim for Social Security disability benefits, the Veteran reported a history of panic attacks and suicidal thoughts.  He also reported sleep problems, appetite problems and crying spells.  He did not report current feelings of hopelessness.  He did not like to be around crowds and isolated himself.  He reported difficulties with memory and concentration.  He had had flashbacks of military experiences and depressive symptoms starting in the 1980s.  

He reported that when driving he could not concentrate and ran red lights.  He indicated that he had difficulty understanding and completing paperwork.  His fiancé did most of the chores, reminded him to do daily tasks and assisted him with completing any forms.  

On evaluation, the Veteran was mildly restless but not impulsive.  He was able to follow oral test directions but evidenced difficulty with sustained concentration and mental control.  He became visibly upset when even briefly discussing military experiences and he was anxious.  Mental status examination showed that the Veteran was generally oriented to person, place and situation but not to time.  He exhibited a poor fund of general knowledge, abstract reasoning, vocabulary knowledge and social reasoning that was significantly lower than expected given his educational, military and work history.  Responses to mental status examination questions were negatively impacted by mental health symptoms.  

He recalled 3/4 words immediately afterward and 2/4 words after a five minute interval, suggesting difficulties with immediate and remote memory.  He evidenced blocked thoughts and some signs of underlying paranoid thinking.  He did not report interpersonal conflicts but had had marital problems in the past and was socially isolating.  The examiner noted that the Veteran had graduated from high school, was a commander in the military and had been a fireman and a deputy sheriff in the past.  He reported good relationships with his children and his fiancé.  The examiner commented that the Veteran had difficulty coping with stressors and would have difficulty making on the job decisions as he did in the past.  He was able to manage money.  The diagnostic impressions were PTSD and depression NOS.  

On February 2010 VA psychiatric examination, the Veteran reported that he felt depressed every day.  He felt down thinking about his body breaking down and currently being unable to work due to physical health problems.  He also reported stress related to a workmen's compensation claim.  He denied current suicidal ideation.  He had lost interest in some activities such as fishing and noted that he was unable to do participate in the physical activities he used to enjoy.  He indicated that he had recently noticed memory problems.  He would stay home mostly due to physical problems but family members would call him.  He was often irritable and had verbal arguments with his fiancé.  He had difficulty sleeping, which he attributed to pain and sleep apnea.

Mental status examination showed that the Veteran was clean, neatly groomed and appropriately dressed.  His speech and psychomotor activity were unremarkable.  He was cooperative, friendly and attentive and his affect was normal.  His intention was intact but he was not able to do serial 7s or to spell a word forward and backward.  The examiner commented that the Veteran could not subtract or spell correctly.  He was oriented to person and place but did not know the date, indicating that his fiancé kept track of this for him.  His thought process and thought content were unremarkable and he did not have any delusions or hallucinations.  He understood the outcome of his behavior and showed average intelligence.  He understood that he had a problem.  He interpreted proverbs appropriately and did not have panic attacks, ritualistic behavior, suicidal thoughts or homicidal thoughts.  His impulse control was good.  He reported verbal arguments with his fiancé but denied any physical violence.  He was able to maintain minimum personal hygiene.  He had problems with various activities of daily living but these were related to physical problems not to mental health problems.  His remote and recent memory was normal and his immediate memory was moderately impaired.  

The examiner noted that the Veteran did not know the amount of his monthly benefit payment or his monthly bills.  He had delegated all financial affairs to his fiancé.  He noted that he had had difficulty in the past with finances including bank overdrafts.  The Veteran reported that his usual occupation had been an exterminator but he had stopped working in December 2009 after he had an accident while driving a truck for work.  The examiner diagnosed the Veteran with depressive disorder NOS, and assigned a GAF score of 60.  The examiner found that it was less likely than not that the Veteran's depressive disorder precluded employment consistent with his education and occupational experience.  The examiner commented that the Veteran reported that he wanted to work and that his physical injuries were the reason he was not working.  He indicated that his unemployment was one of the reasons he was depressed not that his depression kept him from working.  

April 2010 to August 2010 VA mental health treatment records show that the Veteran received additional mental health evaluation and treatment.   An April 2010 progress note shows that a mental status examination was unremarkable.  He did report flashbacks, insomnia and nightmares.  He indicated that his leisure activities included doing woodwork, going fishing, playing video games, playing with his daughter, cooking/grilling and swimming.  The diagnoses were adjustment disorder with depressed mood, rule out depression, bipolar disorder, PTSD and bereavement.  A GAF score of 55 was assigned.  A May 2010 PTSD intake group note shows that the Veteran exhibited a depressed mood with passive suicidal ideation.  During a June 2010 VA PTSD intake visit, mental status examination was unremarkable with no suicidal or homicidal ideation or intention upon direct questioning.  

A July 2010 PTSD intake report shows that the Veteran reported his relationship with his fiancé was up and down.  Four months prior he had had an altercation with her on Bourbon Street.  He indicated that he had wanted to go home but she wanted to stay out longer.  A physical confrontation took place and he was taken to jail.  As a result, his fiancé had taken out a restraining order and the Veteran was living in a motel.  As a result of this altercation, the Veteran was living in a motel.  The Veteran reported PTSD symptoms of reexperiencing, nightmares, psychological reactivity, avoidance of thoughts, feelings and conversations, avoidance of places, people or activities, distance from others and hypervigilance.  He indicated that he did not have friends and preferred to avoid being emotionally vulnerable with others for fear of betrayal.  He denied current suicidal ideation or intent.  Mental status examination was unremarkable with no memory problems observed.  The diagnosis was Anxiety Disorder NOS (subthreshold PTSD).  On subsequent August 2010 follow up visit, mental status examination was congruent with mildly depressed mood.  There was no suicidal or homicidal ideation or intention.  The diagnoses were anxiety disorder NOS (subthreshold PTSD) and adjustment disorder with depressed mood.     

At the outset, the Board notes that weight of the medical evidence indicates that it is not possible to separate out the level of psychiatric impairment resulting only from the Veteran's depressive disorder.  Accordingly, the Board must assign ratings based on the Veteran's level of overall psychiatric disability, including the unquantifiable level of that may result from any non-service connected psychiatric diagnoses such as PTSD. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102 , requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition). 

The Board finds that the Veteran's psychiatric symptomatology is most compatible with occupational and social impairment with reduced reliability and productivity which warrants a 50 percent rating.  In this regard, the March 2008 VA examiner specifically found that the Veteran exhibited moderate social impairment and that he would exhibit moderate industrial impairment, findings consistent with this rating level.  Also, the Veteran clearly exhibits specific symptoms of disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships and impairment of memory.  Additionally, the GAF scores assigned during the rating period, ranging from 55 to 60, are compatible with the moderate level of impairment consistent with a 50 percent rating.  See Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), pgs. 44-47.     

The Veteran's overall impairment is not severe enough to warrant assignment of a higher 70 percent rating.  For the most part, he has not been shown to exhibit symptomatology consistent with such a rating such as obsessional rituals, which interfere with routine activities, speech intermittently illogical, obscure or irrelevant, spatial disorientation or neglect of personal appearance and hygiene.  Although he may have near continuous depression (and has more recently reported some problems with panic), this symptomatology is not shown to affect his ability to function independently, effectively and appropriately, within the meaning of the rating criteria.  Notably, the evidence indicates that he is still able to function appropriately as an independent adult.  Additionally, although the Veteran certainly has difficulty with establishing and maintaining relationships, he is not shown to be unable to establish and maintain them.  Instead, the evidence indicates that he does maintain ongoing relationships with his family and children.  Further, although the Veteran apparently did experience some homicidal ideation in February and March 2008, this symptomatology is reasonably shown to have been transitory in nature and thus, doesn't justify assignment of a higher rating.

The Veteran has been reasonably shown to have some suicidal ideation, at least intermittently, and has also apparently had at least one incident of impaired impulse control, his arrest for simple assault of his fiancé.  Additionally, it is reasonably shown to have difficulty adapting to stressful circumstances.  However, given that he does not exhibit other symptomatology compatible with the higher 70 percent rating, the Board does not find that his overall symptomatology is compatible with assignment of this higher rating.  

More generally, the Board finds that the Veteran has not exhibited occupational and social impairment with deficiencies in most areas within the meaning of the criteria for assignment of a 70 percent rating.  He has certainly exhibited major deficiencies in work and mood.  However, on objective examination, his thinking and judgment have generally been found to be intact.  Although he was noted during the January 2010 private examination to have blocked thoughts and some signs of underlying paranoid thinking, this is an isolated finding, with the weight of the evidence tending to show an intact level of thinking and judgment.  Also, although he has had significant difficulty with spousal and fiancé relations, he reports that his relationships with his children are good and he does not appear to have any problems with his relationships with other family members.  Consequently, the Board finds that he does not have a deficiency in family relations within the meaning of the rating criteria.  Accordingly, the evidence does not establish occupational and social impairment with deficiencies in most areas.

Additionally, the GAF scores assigned to the Veteran are not compatible with assignment of a 70 percent rating.  Scores ranging from 55 to 60 are indicative of moderate symptoms or moderate difficulty in social, occupational or school functioning, not the more severe level of symptomatology contemplated by the higher, 70 percent rating.   Accordingly, for all of the above reasons, assignment of a higher, 70 percent schedular rating for the Veteran's service-connected psychiatric disability is not warranted.  

The Board has also considered whether the Veteran's claim for increase for psychiatric disability should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology is appropriately contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 


B.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3 .340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability (ies).  38 C.F.R. § 4.16(b).  

The Veteran is currently service connected for total knee replacement, left knee, rated 60 percent disabling; depressive disorder, rated 50 percent disabling; right knee disability, rated 20 percent disabling; and bilateral plantar fasciitis, rated 10 percent disabling.   His combined disability rating is 90 percent.   Accordingly, he meets the preliminary schedular criteria for assignment of a TDIU.  The remaining question is whether he is unemployable as a result of these service-connected disabilities.  
 
On April 2008 VA orthopedic examination, the examiner commented that the Veteran had not had a real good result from his left total knee replacement.  He still had some pain and swelling and had not achieved the desired range of motion.  He also had mild impairment in regard to his mild osteoarthritis of the right knee.  Additionally, he had mild bilateral plantar fasciitis of both feet.  The examiner indicated that the Veteran's employability was moderately impaired due to his left knee and mildly impaired due to his feet and right knee.  The examiner found nothing that would make him unemployable.  He would be able to do work that was sitting and sedentary in nature and that did not require prolonged walking or standing.  

As noted above, in the July 2008 statement, the Veteran's former supervisor from an auto parts store indicated that he met with the Veteran on three occasions concerning the deterioration of his work performance and how he treated customers.  Because the Veteran's performance had not improved, the supervisor was forced to let him go after the third meeting.  

On September 2009 VA orthopedic examination, the Veteran reported that he had help with about 10 percent of his bathing and also had help putting on shoes and shirt due to problems involved in a motor vehicle accident that were not service-connected.  He did all his other activities of daily living unassisted, including feeding himself.  Range of motion of the left knee was from 10 to 88 degrees, down to 20 to 76 degrees after repetitive use.  The Veteran indicated that he could walk 100 feet.  He also reported that he was currently able to do his prior job in the auto parts store despite his difficulties with pain and medicine.   

On December 2009 VA orthopedic examination, the examiner diagnosed the Veteran with status post total left knee replacement with decreased range of motion, Grade IV chondromalacia, patellofemoral joint of the right knee and Grade III chondromalacia, medial femoral condyle of the right knee.  The examiner commented that the Veteran had very little weakness.  His strength was at least 4 out of 5 bilaterally.  

The examiner found that the Veteran had moderately severe disease of both knees and his limitation of function was moderately severe at worst.  In the examiner's opinion, the Veteran could do sedentary work and could lift as much as ten pounds without difficulty.  The examiner felt that the Veteran could be retrained to do a sedentary job.  However, he would need to be free to get up and walk on occasion and he could not do manual labor.  

On December 2009 VA foot examination, the examiner diagnosed the Veteran with bilateral plantar fasciitis.  In his opinion, the Veteran could do sedentary work.  Concerning the feet, the Veteran could walk two blocks and could stand for over 15 minutes.  He could not do heavy manual labor.  

On January 2010 VA foot examination, physical examination showed evidence of tenderness, abnormal weight-bearing and plantar aponeurosis.  It was noted that the Veteran walked with a limp and used a cane for assistance.  The diagnosis was persistent bilateral plantar fasciitis.  The examiner commented that the Veteran could maintain gainful employment as long as there was no prolonged weight- bearing or standing on his lower limbs.  

On January 2010 VA general medical examination, the examiner diagnosed the Veteran with hearing loss, depression, low back, neck and knee pain, history of sleep apnea, elevated blood pressure without a diagnosis of hypertension, status post total left knee replacement, status post right knee arthroscopy and scar of the left knee.  She noted that with the exception of these conditions, the general medical examination was basically normal.  She commented that his conditions should not impede his ability to find and engage in meaningful and productive sedentary types of employment.  

On January 2010 VA joints examination, the examiner diagnosed degenerative joint disease of the right knee and total left knee arthroplasty.  The examiner commented that these knee disabilities would not prevent the Veteran from engaging in a sedentary job.  

As noted above, during the January 2010 private psychological evaluation, the psychologist commented that the Veteran had difficulty coping with stressors and would have difficulty making on the job decisions as he did in the past.   

A February 2010 private medical examination done in conjunction with the Veteran's claim for Social Security disability produced diagnoses of hypertension, adult onset insulin dependent diabetes, PTSD, remote history of left knee injury and left knee replacement with continuing pain and swelling of the left knee with weight bearing, neck pain radiating to the upper extremities with intermittent paresthesias since a truck accident in August 2009 and spinal stenosis by the Veteran's report.

As noted above, the February 2010 VA psychiatric examiner found that it was less likely than not that the Veteran's depressive disorder precluded employment consistent with his education and occupational experience.  The examiner commented that the Veteran reported that he wanted to work and that his physical injuries were the reason he was not working.  He indicated that his unemployment was one of the reasons he was depressed not that his depression kept him from working.  
 
In a May 2011 addendum, the February 2010 VA examiner found no change in his previous conclusions after review of the claims file.  The Veteran did not appear to be unemployable due to his depression.  It appeared that he stopped working due to medical rather than psychological limitations.  

In a June 2011 addendum, the VA joints examiner found that a full chart review did not change his opinion that someone with bilateral extremity problems such as the Veteran could hold a sedentary job.  

In a separate June 2011 addendum, the January 2010 VA general medical examiner indicated that a review of the Veteran's full medical records did not change her opinion that his medical condition should not impede his ability to find and engage in meaningful and productive sedentary types of employment.  

In another June 2011 opinion, a VA podiatrist noted that after a review of the claims file he agreed with the opinion of the December 2009 VA foot examiner.  The Veteran could maintain gainful employment at a job that involved some brief intermittent squatting, some brief occasional bending, occasional climbing and descending stairs, some carrying and lifting of light weighted objects occasionally, some brief and occasional pushing and pulling.  He could not engage in prolonged walking and standing.  It was the podiatrist's professional opinion that the Veteran had persistent simple and pure plantar fasciitis and that this was never an indication for total unemployability.  

An undated Social Security explanation of determination appears to indicate that the Veteran was found to a disabled as of August 2009 based on the medical evidence and the date he stopped working.  It was noted that he was found to be able to stand and/or walk for 4 hours in an 8 hour work day, considering normal break periods and postural, environmental and manipulative limitations in which the Veteran could not reach overhead.  The occupational title, which most closely approximated his past relevant work was Parts Mechanic, which was classified as medium work.  As the Veteran did not retain the capacity to perform his work as he described it or as it was described in the national economy, disability was established as of August 29, 2009 based on the medical evidence and the date the Veteran stopped working.  It was noted that the Veteran's medical problems included post traumatic stress, depression, knee and feet problems, diabetes, high blood pressure, sleep apnea and heart disease.    

Taken together, the weight of the above evidence is against a finding that the Veteran is unemployable as a result of his service-connected disabilities.  As alluded to above, after examining the Veteran and reviewing the claims file, VA foot, orthopedic and psychiatric examiners found that the Veteran was not precluded from employment due to his bilateral plantar fasciitis, knee disabilities and psychiatric disability, respectively.  Also, after considering all of the Veteran's disabilities, the VA general medical examiner similarly concluded that the Veteran was not unemployable.  There are no medical or vocational opinions of record to the contrary (i.e. opinions tending to indicate that the Veteran is unemployable solely due to his service-connected disabilities).  Additionally, although the Veteran has asserted that he is unemployable on this basis, as a layperson, his opinion on the matter is of limited probative value.  

It does appear that the Veteran was found disabled by the Social Security Administration (SSA).  However, this decision, while constituting affirmative evidence related to unemployability, does not bind VA to make any particular decision concerning TDIU.  Notably, the SSA determination took into account the Veteran's additional non-service disabilities, including diabetes, high blood pressure, sleep apnea and heart disease.  The SSA disability determination also took into account the Veteran's age whereas VA's consideration does not.  In sum, the Board can only attach minimal probative weight to the SSA determination, given these factors.  Additionally, although the former supervisor's statement tends to indicate that the Veteran might have difficulty with a job involving considerable customer contact, the evidence does not show that he'd be unable to engage in a sedentary position that did not involve such contact.  

In sum, the weight of the probative evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities and entitlement to a TDIU must be denied.


ORDER

An initial 50 percent but no higher rating depressive disorder is granted subject to the regulations governing the payment of monetary awards.

A total disability rating due to individual employability resulting from service-connected disability (TDIU) is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


